DETAILED ACTION
Notice of Pre-AIA  or AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to Pre-Amendment filed on July 21, 2020.
Claims 1-6 and 9-11 have been amended.
New claims 16-26 have been added.
Claims 7-8 and 12-15 have been canceled.
Claim Rejections - 35 USC § 102 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6, 9-11 and 16-26 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Russell et al. (2019/0044980).
Regarding claim 1, Russell discloses a method for establishing a multi-access protocol data unit (MA PDU) session in a home session management function (H-SMF) of a wireless communication network when a user equipment (UE) is registered to different public and mobile networks (PLMNs) over 3rd generation partnership project (3GPP) access and non-3GPP access (see fig.9, elements 910, 916, paragraphs [0004-0006], [0016], [0180], fig.16, elements 1611/1600, 1640/1600 and its description), the determining whether the MA PDU session is allowed or not based on first information from a received home unified data management (H-UDM) and second information from a received home policy control function (H-PCF) (see fig.9, elements 918, 917, step 920, paragraphs [0016], [0180] and its description); and establishing, a MA PDU session for non-3GPP access of the UE with a home user plane function (H-UPF) based on the determination wherein the wireless communication network includes a visited public land mobile network (VPLMN) and a home public land mobile network (HPLMN) (see fig.9, element 910, 915, 911-918, steps 924-940, paragraphs [0016], [0180-0189], fig.16, element 1640, paragraph [0342] and its description).
Regarding claim 2, Russell further discloses the first information is subscription information of the UE retrieved from the H-UDM (see fig.9, element 918, paragraphs [0188] and its description).
Regarding claim 3, Russell further discloses transmitting a PDU Session Establishment Accept message to the UE via the VPLMN (see figs.8-9, elements 910, 911-918, steps 924-940, paragraphs [0016], [0160-0161], [0180-0189], fig.16, element 1640, paragraph [0342] and its description).
Regarding claim 4, Russell further discloses the PDU session establishment accept message includes an access traffic steering, switching and splitting (ATSSS) rule (see fig.9, element V-SMF 914,paragraphs [0178-0179] and TABLE 8, [0184]).
Regarding claim 5, Russell further discloses the MA PDU session establish request message includes an access traffic steering, switching and splitting (ATSSS) capability information of the UE (see figs.8-9, element V-SMF 914, paragraphs [0160-0161], [0178-0179] and TABLE 8, [0184]).
Regarding claim 6, Russell further discloses an N16 interface is used between a visited-SMF (V-SMF) in the VPLMN and the H-SMF (see fig.9, elements 914, 915, 916, paragraph [0180] and its description).
Regarding claim 9, Russell discloses a method for establishing a multi-access protocol data unit (MA PDU) session at a visited-session management function (V-SMF) in a visited public land mobile network (VPLMN) of a wireless communication network (see fig.9, elements 910, (911-914), paragraphs [0016], [0180], fig.16, element 1600 and its description), the method comprising:
receiving a MA PDU session establish request message from a user equipment (UE) (see fig.9, elements 910, 911-914, step 920, paragraphs [0016], [0180-0182], fig.16, element 1640 and its description); 
transmitting, to a home SMF (H-SMF) MA PDU session establish request message for non-3rd generation partnership project (3GPP) access of the UE (see fig.9, elements 910, 911-916, steps 924-934, paragraphs [0016], [0180-0187], fig.16, element 1640, paragraph [0342] and its description);
receiving, from the H-SMF a MA PDU session establishment acceptance message for non-3GPP access of the UE (see fig.9, elements 910, 911-918, steps 924-934, paragraphs [0016], [0180-0188], fig.16, element 1640 and its description); and
transmitting to the UE, a message informing a MA PDU session accept so that the UE receives traffic via non-3GPP access from a home public land mobile network (HPLMN), wherein the wireless communication network includes the VPLMN and the HPLMN and wherein the MA PDU session is for 3GPP access and non-3GPP access in different public land mobile networks (PLMNs) (see fig.9, elements 910, 911-918, steps 924-940, paragraphs [0004-0006], [0016], [0180-0188], fig.16, element 1640, paragraph [0342] and its description).
Regarding claim 10, Russell further discloses the MA PDU session establish request message includes an access traffic steering, switching and splitting (ATSSS) capability information of the UE (see fig.9, element V-SMF 914,paragraphs [0178-0179] and TABLE 8, [0184]). 
Regarding claim 11, Russell further discloses an N16 interface is used between the V-SMF and the H-SMF (see fig.9, elements 914, 915, 916, paragraph [0180] and its description).
Regarding claim 16, Russell discloses a method for establishing a multi-access protocol data unit (MA PDU) session of a user equipment (UE) at a home public land mobile network (HPLMN) in a wireless communication network including a visited public land mobile network (VPLMN) and the HPLMN (see fig.9, elements 910, 915-918, 911-914, paragraphs [0016], [0180], fig.16, element 1600 and its description), the method comprising: receiving, from the VPLMN, a MA PDU session establish request message for the UE (see fig.9, elements 910, 911-914, step 920, paragraphs [0016], [0180-0182], fig.16, element 1640 and its description); determining whether the MA PDU session is allowed or not, based on a subscriber data and home operator policy information (see 
Regarding claim 17, Russell further discloses the subscriber data is stored in a home unified data management (H-UDM) of the HPLMN (see fig.9, element 918, paragraphs [0180], [0201] and its description).
Regarding claim 18, Russell further discloses the home operator policy information is stored in a home policy control function (H-PCF) of the HPLMN (see fig.9, elements 917, 915-918, paragraphs [0180], [0201] and its description).

Regarding claim 19, Russell further discloses wherein a home user plane function (H-UPF) in the HPLMN is the anchor point between the H-UPF and a visited User Plane Function (V-UPF). (see fig.9, elements 915, 913, paragraphs [0180], [0184-0185] , [0200-0201] and its description)
Regarding claim 20, Russell further discloses the MA PDU session establish request message includes an access traffic steering, switching and splitting (ATSSS) capability information of the UE (see fig.9, element V-SMF 914,paragraphs [0178-0179] and TABLE 8, [0184]).
Regarding claim 21, Russell further discloses an N16 interface is used between a visited session management function (V-SMF) and the H-SMF (see fig.9, elements 914, 915, 916, paragraph [0180] and its description).
Regarding claim 22, Russell further discloses an N11 interface is used between a visited session management function (V-SMF) in the VPLMN and a home user plane function (H-UPF) in the HPLMN (see fig.9, elements 914/(911-914), 918/(915-918), paragraph [0180-0188] and its description).
Regarding claim 23, Russell further discloses traffic for non-3rd generation partnership project (non-3GPP) access for the UE is transmitted from a home user plane function (H-UPF) to the UE over a non-3GPP access network (see fig.9, elements 910, 915, paragraphs [0004-0006], [0016], [0180-0188], fig.16, element 1640, paragraph [0342] and its description).
Regarding claim 24, Russell discloses a method for transmitting traffic to a user equipment (UE) at a visited public land mobile network (VPLMN) in a wireless communication network including a home public land mobile network (HPLMN) and the VPLMN (see fig.9, elements 910, (911-914), (915-918), paragraphs [0016], [0180], fig.16, element 1600 and its description), the method comprising: receiving, from the UE, a multi-access protocol data unit (MA PDU) session establish request message  (see fig.9, elements 910, 911-914, step 920, paragraphs [0016], [0180-0182], fig.16, element 1640 and its description); transmitting, to the HPLMN, a MA PDU session establish request message for the UE (see fig.9, elements 910, 911-916, steps 924-934, paragraphs [0016], [0180-0187], fig.16, element 1640, paragraph [0342] and its description); receiving, from a home session management function (H-SMF) in the 
wherein the MA PDU session is for 3GPP access and non-3GPP access in different public land mobile networks (PLMNs) (see fig.9, elements 910, 911-918, steps 924-940, paragraphs [0004-0006], [0016], [0180-0188], fig.16, element 1640, paragraph [0342] and its description).

Regarding claim 25, Russell further discloses the MA PDU session establish request message includes an access traffic steering, switching and splitting (ATSSS) capability information of the UE (see fig.9, element V-SMF 914,paragraphs [0178-0179] and TABLE 8, [0184]). 
Regarding claim 26, Russell further discloses an N16 interface is used between the V-SMF and the H-SMF (see fig.9, elements 914, 915, 916, paragraph [0180] and its description).
Examiner Note: This clause specifies the procedures that enable the support of Access Traffic Steering, Switching and Splitting (ATSSS), as defined in TS 23.501. These procedures can be applied only by ATSSS-capable UEs and 5GC networks.



Examiner's Note: Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
When responding to this Office Action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111(c).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CongVan Tran whose telephone number is (571) 272-7871. The examiner can normally be reached on Mon-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached on (571) 272-7855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


    PNG
    media_image1.png
    236
    238
    media_image1.png
    Greyscale

UNITED STATES PATENT AND TRADEMARK OFFICE
/CONGVAN TRAN/Primary Examiner, Art Unit 2647